DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             RUBIN YOUNG,
                               Appellant,

                                   v.

   DR. BRENDA C. SNIPES, BROWARD COUNTY SUPERVISOR OF
  ELECTION'S CANVASSING BOARD, and MARK BOGEN, candidate,
                          Appellees.

                             No. 4D18-2221

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 14023676 (21).

  Rubin Young, Coral Springs, pro se.

  No appearance for appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.